Case 1:19-cr-10041-JDB Document 194 Filed 07/05/21 Page 1 of 9              PageID 701




                 IN THE UNITED STATED DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION

  UNITED STATES OF AMERICA,


  v.                                                 CRIMINAL CASE NO.
                                                      1:19-CR-10041-JDB
  BRITNEY PETWAY, N.P., and
  CHARLES ALSTON, M.D.,

         Defendants.

       BRIEF IN SUPPORT OF DEFENDANT’S MOTION TO EXCLUDE
       WITNESSES AND TO PRECLUDE TESTIMONY AND EVIDENCE

        COMES NOW, Defendant Charles Alston (“Defendant”), by and through

 undersigned counsel, and respectfully submits this Brief in Support of his Motion

 to Exclude Witnesses and to Preclude Testimony and Evidence That Is Irrelevant

 or Otherwise Inadmissible.

 I.     ARGUMENT AND CITATION OF AUTHORITY

        The government is seeking to admit testimony (or evidence) that the

 Defendant supervised 13 other nurse practitioners for some period during the time

 frame alleged in this criminal action. The government’s stated purpose for seeking

 to admit this evidence is: (1) proof of knowledge; (2) proof of motive; (3) proof that

 Defendant made money from supervising nurse practitioners.

        A.     Admissibility of Other Act Evidence Under Rule 404(b)

        The Federal Rules of Evidence prohibit using “[e]vidence of any other

 crime, wrong, or act” to prove that a person acted in conformity with a particular




                                      Page 1 of 9
Case 1:19-cr-10041-JDB Document 194 Filed 07/05/21 Page 2 of 9              PageID 702




 character trait, but it “may be admissible for another purpose.” Fed. R. Evid. 404(b)

 (emphasis added). For this evidence to be admissible, it “must be sufficiently

 probative” to the crime alleged. United States v. Cordero, 973 F.3d 603, 621 (6th Cir.

 2020).

          Indeed, in any case when other-act evidence is offered for a non-propensity

 purpose, a district court must engage in a three-step inquiry to determine whether

 such evidence is admissible. United States v. Jackson, 918 F.3d 467, 483 (6th Cir.

 2019).

                First, the district court must decide whether there is
                sufficient evidence that the other act in question
                actually occurred. Second, if so, the district court must
                decide whether the evidence of the other act is
                probative of a material issue other than character.
                Third, if the evidence is probative of a material issue
                other than character, the district court must decide
                whether the probative value of the evidence is
                substantially outweighed by its potential prejudicial
                effect.

 Id.

                1.     Evidence of Other Nurse Practitioners Is Inadmissible
                       Character Evidence Because It Does Not Show Proof of
                       Knowledge

          The Government’s argument that evidence that Defendant was supervising

 13 other nurse practitioners shows that Defendant “knew, or should have known,

 what being a supervising physician entailed” is not probative of any material issue

 other than character. (D.E. 191.)




                                      Page 2 of 9
Case 1:19-cr-10041-JDB Document 194 Filed 07/05/21 Page 3 of 9              PageID 703




        The Government has stated that it “does not intend to introduce evidence

 at trial in this case showing that the defendant’s supervision of additional nurse

 practitioners was illegal or was otherwise a bad act.” (D.E. 191.) Thus, evidence of

 Defendant’s lawful supervision of other nurse practitioners is not substantially

 similar to an alleged conspiracy to overprescribe medication and therefore is not

 sufficiently probative of knowledge or intent.

        Furthermore, the mere fact that Defendant was supervising other nurse

 practitioners does not make it more or less likely that he knew or should have

 known what being a preceptor entailed because it is the rules and regulations

 promulgated by the Tennessee Board of Medical Examiners that dictate a

 supervising physician’s duties. See TENN. COMP. R. & REGS. 00806-06. Defendant is

 not arguing that he did not know or was unaware of what his duties were as a

 preceptor.1 Although the Government must still prove specific intent—as well as

 that Defendant actually committed the crime charged—evidence that he

 supervised other nurse practitioners, without incident, does not show that he

 knowingly overprescribed.

               2.     Evidence of Other Nurse Practitioners Is Inadmissible
                      Character Evidence Because It Does Not Show Proof of
                      Motive




 1 Thus, assuming arguendo that his defense was based on lack of intent, Defendant does
 not contend that his lack of knowledge was due to an unawareness of what his
 supervisory duties entailed.


                                      Page 3 of 9
Case 1:19-cr-10041-JDB Document 194 Filed 07/05/21 Page 4 of 9                  PageID 704




        The Government’s other argument that the 13 other witnesses show proof

 of motive also fails for the same reasons. The Government alleges that it intends

 to use the 13 additional nurse practitioners merely to corroborate Defendant’s own

 statement about the monetary benefit of being a supervising physician.2 It states

 that it plans to call “a witness [who] will testify at trial that the defendant told the

 witness that supervising nurse practitioners was ‘easy money.’” (D.E. 191.) The

 Government claims that both this statement and the 13 additional witnesses show

 proof of motive. However, as the Sixth Circuit has noted, “the line between

 inadmissible evidence of character and admissible evidence of motive is

 sometimes less than clear.” Turnpin v. Kassulke, 26 F.3d 1392, 1400 (6th Cir. 1994).

 “Evidence of a person’s motives is sometimes mistaken for evidence of the

 propensities those motives have created.” Id.

        Discussing the reason for the confusion, the First Circuit has explained that

 “[u]nlike knowledge and intent, motive is not an element of the crime that the

 government must prove. For that reason, proof of motive must be offered to show

 some other element, for example, that the crime was committed, the identity of the

 accused, or the accused’s requisite mental state.” United States v. Varoudakis,

 233 F.3d 113, 120 (1st Cir. 2000) (citing 22 Charles A. Wright & Kenneth A. Graham,



 2 However, the proffered statement is not the type of statement by a defendant that
 requires corroboration with independent evidence because it is neither a confession of
 guilt nor an admission of fact made after the crime occurred. See Opper v. United States,
 348 U.S. 84, 89–90 (1954). It is simply a comment about the benefits of Defendant’s job and
 requires no evidence corroborating the fact that the statement was made or that Defendant
 was the declarant to be admissible.


                                        Page 4 of 9
Case 1:19-cr-10041-JDB Document 194 Filed 07/05/21 Page 5 of 9              PageID 705




 Jr., Federal Practice and Procedure, § 5240 (1978)). In Varoudakis, the prosecution

 offered testimony not only about the defendant’s prior bad act, but also his motive

 for the prior act to prove motive for the crime charged. Id. It argued that the

 defendant’s “commission of the car fire arson in response to financial stress makes

 it more likely that he committed the restaurant arson in response to financial

 stress.” Id. The First Circuit held that the district court erred in admitting such

 evidence to prove motive because it involved the impermissible “inference of

 propensity as ‘a necessary link in the inferential chain.’” Id. (quoting United States

 v. Frankhauser, 80 F.3d 641, 648 (1st Cir. 1996)).

        Like the prosecution in Varoudakis, 233 F.3d 113, the Government is

 attempting to do the same thing here. In its Omnibus Response to Defendant’s

 Pretrial Motions (D.E. 191), the Government admits that it intends to argue that

 the fact that Defendant was financially motived to supervise multiple nurse

 practitioners makes it more likely that he was financially motivated to conspire

 with Co-Defendant Petway to overprescribe controlled substances. But a general

 desire to make “easy money” does not show a motive to commit a crime. See Glenn

 v. Prelesnik, No. 1:08-CV-1002, 2012 WL 4464296, at *6 (W.D. Mich. Feb. 14, 2012)

 (stating that “questions about [the defendants’] employment status were improper

 because poverty or unemployment is generally not admissible to show a motive

 to steal”). Rather, “[t]his is precisely the type of propensity evidence that

 Rule 404(b) prohibits—using another act ([supervising other nurses]), to prove

 that [Defendant] had a character trait ([greed]), such that on a particular occasion


                                       Page 5 of 9
Case 1:19-cr-10041-JDB Document 194 Filed 07/05/21 Page 6 of 9                PageID 706




 he acted in accordance with that character trait ([by conspiring to overprescribe

 controlled substances]).” United States v. Hazelwood, 979 F.3d 398, 411 (6th Cir.

 2020).

                 3.     Evidence of Other Nurse Practitioners to Prove That
                        Defendant Made Money from Supervising Nurse
                        Practitioners Is Misleading and Substantially More
                        Prejudicial Than Probative

          Not only is this the type of Trojan horse that the First Circuit warned against

 in Varoudakis, 233 F.3d 113, but it also creates the adverse inference that

 Defendant’s supervision of 13 other nurse practitioners was illegal. Under

 Tennessee law, an eligible certified nurse may own and operate a practice wherein

 medical services are provided, so long as such services are under the supervision,

 control, and responsibility of a licensed physician. Tenn. Att’y Gen. Op. No. 07-116

 (Aug. 8, 2007), 2007 WL 2819326. Accordingly, it is not illegal for Defendant to be

 compensated for supervising nurse practitioners. The Government’s Omnibus

 Response acknowledges as much by “contend[ing] that evidence related to the

 Defendant’s practice during the time of the indictment is not ‘[e]vidence of any

 other crime, wrong, or act.’” (D.E. 191.) Thus, the sheer fact that the Government

 intends to prove that Defendant was financially motivated to violate the law by

 offering evidence that he had the same motive for doing lawful acts shows that

 such evidence only serves to mislead the jury into thinking that his other




                                        Page 6 of 9
Case 1:19-cr-10041-JDB Document 194 Filed 07/05/21 Page 7 of 9                 PageID 707




 supervising relationships must be illegal or otherwise aberrant.3 To accept this

 evidence as proof that Defendant had motive to commit the crime, a jury would

 have to infer that Defendant’s supervision of Co-Defendant Petway was no

 different than his supervision of the other nurse practitioners.

        In addition to assessing whether other act evidence is probative of a

 material issue other than character, a district court must also conduct a Rule 403

 balancing test to determine if the evidence is admissible. Jackson, 918 F.3d at 483.

 When balancing the probative value of other act evidence against its prejudicial

 effect, “[o]ne factor in that assessment is the availability of other means of proof,

 which would reduce the need for potentially confusing evidence.” Hardy, 643 F.3d

 at 152–53. Assuming arguendo that evidence of the 13 additional witnesses was

 probative of Defendant’s motive, any probative value would be substantially

 outweighed by the danger of unfair prejudice because the Government can show

 evidence of motive without creating a negative inference about Defendant’s other




 3 Imagine a comparable scenario: One day a person decides to sell her vintage baseball
 cards to make some extra cash. She sells each card to a different pawnshop. She is later
 accused of selling a counterfeit trading card to a pawnshop and subsequently charged
 with fraud. At trial, the prosecution introduces evidence of that she sold other trading
 cards to make “easy money” as proof of her motive for selling a counterfeit card but does
 not allege that the other transactions were fraudulent or otherwise illegal. However, by
 introducing these other transactions and arguing that they prove the defendant
 committed the crime charged naturally leads the jury to assume that those transactions
 were also illegal.


                                       Page 7 of 9
Case 1:19-cr-10041-JDB Document 194 Filed 07/05/21 Page 8 of 9                PageID 708




 supervisory relationships by offering Defendant’s statement that supervising

 nurse practitioners was “easy money.”4

 II.    CONCLUSION

        For the foregoing reasons, the Court should grant Defendant’s Motion to

 Exclude Witnesses and to Preclude Testimony and Evidence That Is Irrelevant or

 Otherwise Inadmissible (D.E. 190).



        Respectfully submitted, this 6th day of July, 2021.



                                                           /s/ Manubir S. Arora
                                                           Manubir S. Arora
                                                           GA Bar No. 061641
                                                           75 W. Wieuca Road, N.E.
                                                           Atlanta, GA 30342
                                                           Office (404) 609-4664
                                                           Facsimile (404) 865-3525
                                                           manny@arora-law.com

                                                           /s/ Worrick Robinson
                                                           Worrick Robinson
                                                           TN Bar No. 015009
                                                           446 James Robertson Pkwy
                                                           Suite 200
                                                           Nashville, TN 37219
                                                           Office (615) 726-0900
                                                           Facsimile (615) 256-3634
                                                           wrobinson@rrylaw.com




 4 However, Defendant contends that a general desire to earn money without difficulty
 does not show a motive to commit a crime. See Glenn v. Prelesnik, No. 1:08-CV-1002, 2012
 WL 4464296, at *6 (W.D. Mich. Feb. 14, 2012).


                                       Page 8 of 9
Case 1:19-cr-10041-JDB Document 194 Filed 07/05/21 Page 9 of 9             PageID 709




                 IN THE UNITED STATED DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION

  UNITED STATES OF AMERICA,


  v.                                                CRIMINAL CASE NO.
                                                     1:19-CR-10041-JDB
  BRITNEY PETWAY, N.P., and
  CHARLES ALSTON, M.D.,

         Defendants.

                            CERTIFICATE OF SERVICE

        I hereby certify that I have this day served a copy of the within and

 foregoing Brief in Support of Defendant’s Motion to Exclude Witnesses and to Preclude

 Testimony and Evidence upon all parties involved via the federal e-filing system.

        This 6th day of July, 2021.

                                                         /s/ Manubir S. Arora
                                                         Manubir S. Arora
                                                         GA Bar No. 061641
                                                         75 W. Wieuca Road, N.E.
                                                         Atlanta, GA 30342
                                                         Office (404) 609-4664
                                                         Facsimile (404) 865-3525
                                                         manny@arora-law.com

                                                         /s/ Worrick Robinson
                                                         Worrick Robinson
                                                         TN Bar No. 015009
                                                         446 James Robertson Pkwy
                                                         Suite 200
                                                         Nashville, TN 37219
                                                         Office (615) 726-0900
                                                         Facsimile (615) 256-3634
                                                         wrobinson@rrylaw.com



                                      Page 9 of 9
